DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-14 and Species Group I, claim 11 in the reply filed on 07/28/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/28/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a nitride matrix” which is confusing given that it is not clear what is the difference between this nitride matrix and the nitride layer recited in claim 1. Further, it is not clear what is the relationship between the nitride layer and the nitride matrix.
Claim 9 recites “a CrxWyN(1-x-y) layer, wherein 15 ˂x ˂40, 15 ˂y ˂40” which is confusing given that if “x” and “y” are between 15 and 40, the subscript of N would be a negative value. For the purpose of examination, the subscript of N is considered to be “(100-x-y)”.
Claim 10 recites “a WN layer and a CrN layer of the coating” which is confusing given that it is not clear how these layers are in relation to the CrxWyN(1-x-y) layer recited in the claim upon which it depends, i.e. claim 9.
Claim 10 recites “a typical alternating nanocomposite multilayer structure” is confusing given that it is not clear what is considered “typical”.
Claim 11 recites “A precious molding mold” which is confusing given that it is not clear what is meant by this phrase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chemical inertness of Cr–W–N coatings in glass molding) in view of Ishikura (JPH 0333022A).
Regarding claims 1 and 4, Chen et al. teaches a coating for glass molding, comprising a nitride layer (page 102, Introduction).
Chen et al. fails to teach nano precious metal particles which are dispersed in the nitride layer.
However, Ishikura teaches a coating for glass molding, comprising a thin film of TiN, i.e. nitride layer, and PT dispersed in TiN (paragraph [0001]), i.e. nano precious metal particles which are dispersed in the nitride layer.
It would have been obvious to one of ordinary skill in the art to include nano precious metal particles in the coating of Chen et al. in order to impart oxidation resistance and control the desired hardness and mold releasability (Ishikura, paragraph [0001]).
Regarding claims 2 and 3, given that Chen et al. in view of Ishikura teaches coating comprising a nitride layer and nano precious metal particles identical to those presently claimed, it is reasonable to expect the coating to necessarily result in the surface roughness as presently claimed, absent evidence to the contrary. Further, Chen et al. discloses coating having a surface roughness between 2.3 to 11.9 nm (Table 2) which falls within the claimed ranges of 2-12 nm and 3-5 nm. Furthermore, given that Chen et al. discloses doping with W affects grain size and roughness values (page 105), it would have been obvious to control the amount of W in order to produce a coating having a desired surface roughness including that presently claimed.
Regarding claim 5, Chen et al. in view of Ishikura teaches wherein an atomic percent of the nano precious metal particles in the nitride layer including the nano precious metal particles is 5 to 40% (Ishikura, paragraph [0001]) which overlaps the claimed range of 1-10%.
Regarding claim 6, Chen et al. teaches wherein the nano precious metal particles are dispersed in a nitride matrix with a microstructure being a columnar crystal (page 104, Fig. 3a).
Regarding claim 7, Chen et al. teaches wherein the coating has a thickness between 713 nm to 917 nm (page 103, Table 1) which overlaps the claimed range of 0.8-1.2 µm and a hardness of 10.8 to 27.6 GPa (page 105, Table 2), which encompasses the claimed range of 15-25 GPa. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 8, given that Chen et al. teaches wherein the nitride layer comprises matrix and particles, the nitride layer is considered a multi-component nanocomposite nitride coating.
Regarding claim 9, Chen et al. teaches wherein the nitride layer is a CrxWyN(1-x-y) layer, wherein 15<x<40, 15<y<40 (Table 2, Cr37W31N-32 and Cr24W46N-30).
Regarding claim 10, Chen et al. teaches wherein a WN layer and a CrN layer of the coating are in a typical alternating nanocomposite multilayer structure (pages 104-105).
Regarding claim 11, Chen et al. teaches coating a glass molding with the coating of claim 1 (Introduction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787